        Case 3:20-cv-02731-VC Document 1136 Filed 08/11/21 Page 1 of 6



 1 David S. Weinstein [Admitted Pro Hac Vice]
     dweinstein@joneswalker.com
 2 JONES WALKER LLP
     201 S. Biscayne Blvd., Suite 2600
 3 Miami, FL 33131
     Telephone: (305) 679-5700
 4 Facsimile: (305) 679-5710
 5 Susan E. Coleman (SBN CA 171832)
     E-mail: scoleman@bwslaw.com
 6 BURKE, WILLIAMS & SORENSEN, LLP
     444 South Flower Street, Suite 2400
 7 Los Angeles, CA 90071-2953
     Tel: 213.236.0600 Fax: 213.236.2700
 8
     Attorneys for Respondents-Defendants
 9 THE GEO GROUP, INC. and
     NATHAN ALLEN
10
11                               UNITED STATES DISTRICT COURT
12                           NORTHERN DISTRICT OF CALIFORNIA
13                                                              Case No. 3:20-cv-02731-VC
     ANGEL DE JESUS ZEPEDA RIVAS, BRENDA
14   RUIZ TOVAR, LAWRENCE MWAURA,
     LUCIANO GONZALO MENDOZA JERONIMO,                          (Honorable Vince Chhabria)
15   CORAIMA YARITZA SANCHEZ NUÑEZ,
     JAVIER ALFARO, DUNG TUAN DANG,                             DEFENDANTS THE GEO GROUP,
16                                                              INC. AND NATHAN ALLEN’S
                   Petitioners-Plaintiffs,                      REPLY TO PLAINTIFFS’
17                                                              OPPOSITION (ECF 1134) TO GEO’S
            vs.                                                 MOTION TO MODIFY
18                                                              PRELIMINARY INJUNCTION (ECF
     DAVID JENNINGS, Acting Director of the San                 1082, 1104)
19   Francisco Field Office of U.S. Immigration and
     Customs Enforcement; MATTHEW T.
20   ALBENCE, Deputy Director and Senior Official
     Performing the Duties of the Director of the U.S.
21   Immigration and Customs Enforcement; U.S.
     IMMIGRATION AND CUSTOMS
22   ENFORCEMENT; GEO GROUP, INC.;
     NATHAN ALLEN, Warden of Mesa Verde
23   Detention Facility,

24                 Respondents-Defendants.

25
26
27
28                                               {M1841124.1}



                                                                                         1034174\306796977.v1
                                       Case 3:20-cv-02731-VC Document 1136 Filed 08/11/21 Page 2 of 6



                              1             The Defendants The GEO Group, Inc. (“GEO”) and Nathan Allen (“Allen”) (collectively,
                              2     “GEO Defendants”) respectfully submit this Reply to Plaintiffs’ Opposition to GEO Defendants’
                              3
                                    Motion to Modify Preliminary Injunction.
                              4
                                            Bad Faith Allegations
                              5
                                            Notwithstanding the unfounded and repeated attacks on the GEO Defendants’ motives for
                              6
                              7     the filing of a request to modify the Preliminary Injunction, there was no bad faith by the GEO

                              8     Defendants in filing the initial motion [ECF 1082] or the follow up notice [ECF 1104]. Moreover,

                              9     it was never GEO’s intent to violate any stipulations, disrupt the mediation process, nor file the
                           10
                                    motion because its “economic interests” were harmed [ECF 1134 at p. 4].
                           11
                                            GEO contracts with ICE to house immigration detainees at the Mesa Verde ICE Processing
                           12
                                    Center (“Mesa Verde”). While GEO has no control over who is brought to Mesa Verde, they are
                           13
                                    responsible for the health, safety and welfare of detainees who have been designated for detention
                           14
                           15       there by ICE. This includes responding to the ever changing conditions created by the COVID-19

                           16       Pandemic. To do this, GEO must balance their responsibilities under their contract with ICE, the
                           17       requirements set forth by U.S. Immigration and Customs Enforcement and Removal Operations
                           18
                                    (“ERO”) in their COVID-19 Pandemic Response Requirements (“PRR”), the guidance provided by
                           19
                                    the CDC, medical considerations advocated by Wellpath and in this matter, the conditions set forth
                           20
                                    by the Court in the December 3, 2020 Preliminary Injunction [ECF 867].
                           21
                           22               In March of this year, due to the availability and administration of COVID-19 vaccinations,

                           23       guidance from the CDC had changed, not only for the general public, but for Correctional and

                           24       Detention facilities. This also resulted in changes to the ERO guidance as well. At that time, while
                           25       the GEO Defendants were a party to the Ninth Circuit mediation process, in the GEO Defendants’
                           26
                                    view, no resolution was imminent. From their perspective, it was appropriate to petition the Court
                           27
                                    to modify the December 3, 2020 Preliminary Injunction and provide the GEO Defendants with the
                           28
       Jones Walker LLP
201 S. Biscayne Blvd., Suite 2600
                                    {M1841124.1}                                2                             3:20-cv-02731-VC
      Miami, Florida 33131
          305 679-5700
                                                                                                          GEO Defendants’ Reply
                                       Case 3:20-cv-02731-VC Document 1136 Filed 08/11/21 Page 3 of 6



                              1     ability to increase the population cap within the confines of the changed conditions. The GEO
                              2     Defendants’ request was tailored to modify the Preliminary Injunction only as it pertained to
                              3
                                    vaccinated detainees.
                              4
                                            Jurisdiction to Modify the Preliminary Injunction
                              5
                                            Despite the existence of an appeal, this Court does have jurisdiction to modify the
                              6
                              7     Preliminary Injunction as well as the ability to make a presumptive/indicative ruling.

                              8             As pointed out by the Court in Hoffman ex rel NLRB v. Beer Drivers & Salesmen's Local

                              9     Union , etc., 536 F.2d 1268, 1276 (9th Cir. 1976):
                           10
                                                   “[T]he [general] rule is not a creature of statute and is not absolute in
                           11                      character. It is our opinion that the rule should not be applied in those cases
                                                   where the district court, as here, has a continuing duty to maintain a status
                           12                      quo, and where, as the days pass, new facts are created by the parties and
                                                   the maintenance of the status quo requires new action. This result is not
                           13                      unlike that achieved by Fed. R. Civ. P. 62(c), which provides that, in the
                                                   case of an appeal from an order granting an injunction, the district court
                           14
                                                   does not lose jurisdiction to alter the injunction. We believe the rule should
                           15                      be, and we so hold that, in the kinds of cases where the court supervises
                                                   a continuing course of conduct and where as new facts develop
                           16                      additional supervisory action by the court is required, an appeal from the
                                                   supervisory order does not divest the district court of jurisdiction to
                           17                      continue its supervision, even though in the course of that supervision the
                           18                      court acts upon or modifies the order from which the appeal is taken.”
                                                   (emphasis added).
                           19
                                            By virtue of the December 3, 2020 Preliminary Injunction, this Court is supervising “a
                           20
                                    continuing course of conduct.” There are new facts that have developed, i.e., the availability of
                           21
                                    vaccines, which requires, “additional supervisory action by the court.”
                           22
                           23               Although the Federal Defendants and the Plaintiffs may have reached an agreement in

                           24       principle, (see ECF’s 1130 and 1132), the Ninth Circuit has set a deadline of September 14, 2021,
                           25       for the Defendants to file a motion or stipulation to dismiss the appeals without, prejudice to
                           26
                                    reinstatement, to allow the Parties time to reduce the agreement to writing. See ECF 1130. While
                           27
                                    the Federal Defendants “anticipate that, subject to the Court’s approval, the settlement agreement
                           28
       Jones Walker LLP
201 S. Biscayne Blvd., Suite 2600
                                    {M1841124.1}                                  3                              3:20-cv-02731-VC
      Miami, Florida 33131
          305 679-5700
                                                                                                             GEO Defendants’ Reply
                                       Case 3:20-cv-02731-VC Document 1136 Filed 08/11/21 Page 4 of 6



                              1     should fully resolve this case and address, among other things, the Court’s December 3, 2020
                              2     preliminary injunction order (“PI Order”) and the population caps set forth therein.” [ECF 1132],
                              3
                                    the GEO defendants are not aware of any settlement agreement that has been presented to this
                              4
                                    Court.
                              5
                                             Moreover, despite the Plaintiffs’ speculation that the Ninth Circuit panel would be “puzzled
                              6
                              7     by an indicative ruling from this Court” [ECF 1134 fn 4], both Fed. R. Civ. Proc., Rule 62.1 and

                              8     Mendia v. Garcia, 874 F.3d 1118, 1120 (9th Cir. 2017), “permits a party to request an ‘indicative

                              9     ruling’ from the district court when that court lacks jurisdiction in the matter based on a pending
                           10
                                    appeal.” Id at 1120.
                           11
                                             The hearing currently scheduled on the GEO Defendants’ motion is set for September 2,
                           12
                                    2021. If by that time there is an agreement addressing population caps, then a ruling by this Court,
                           13
                                    indicative or otherwise will no longer be required. In the absence of such an agreement, this Court
                           14
                           15       has the authority to hold a hearing on the GEO Defendants’ motion and modify the Preliminary

                           16       Injunction.
                           17                Discovery Issues
                           18
                                             As stated during the Case Management Conference held on July 7, 2021, the GEO
                           19
                                    Defendants response to the Plaintiffs’ December 17, 2020 discovery requests were completed on
                           20
                                    January 28, 2021. There are no outstanding discovery requests to the GEO Defendants that remain
                           21
                           22       unanswered. The GEO Defendants are prepared to proceed with their motion based upon the

                           23       discovery currently provided by all parties.

                           24                Dr. Henderson’s Declaration
                           25                Dr. Henderson’s declaration is not misleading, nor does it mischaracterize CDC guidance.
                           26
                                    Dr. Henderson’s declaration and opinion was predicated upon the conditions at Mesa Verde and the
                           27
                           28
       Jones Walker LLP
201 S. Biscayne Blvd., Suite 2600
                                    {M1841124.1}                                   4                           3:20-cv-02731-VC
      Miami, Florida 33131
          305 679-5700
                                                                                                           GEO Defendants’ Reply
                                       Case 3:20-cv-02731-VC Document 1136 Filed 08/11/21 Page 5 of 6



                              1     CDC guidance, as they existed on March 25, 2021. As the Court is aware, Dr. Henderson’s opinions
                              2     have often differed from those of the experts offered by the Plaintiffs, including Dr. Greifinger.
                              3
                                             Since March 27, 2021 a number of factors have changed. These changes include, but are
                              4
                                    not limited to, the efficacy of the available vaccinations against COVID-19 variations, vaccination
                              5
                                    rates, and CDC guidance. This has resulted in continually changing guidance from the CDC.
                              6
                              7              On June 9, 2021 the CDC Issued Interim Guidance on Management of Coronavirus Disease

                              8     2019      (COVID-19)        in     Correctional        and   Detention       Facilities,      available     here,

                              9     https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
                           10
                                    correctional-detention.html.
                           11
                                             On June 22, 2021 the CDC published a presentation entitled “Considerations for Modifying
                           12
                                    COVID-19 Prevention Measures in Correctional and Detention Facilities,” available here,
                           13
                                    https://www.cdc.gov/coronavirus/2019-ncov/downloads/community/correction-detention/COVID-
                           14
                           15       Corrections-considerations-for-loosening-restrictions-Webinar.pdf

                           16                Finally, as recently as August 10, 2021, the CDC updated their webpage of resources for
                           17       people         who   work        and   reside     in     prisons,   jails,      and        detention      centers.
                           18
                                    https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/index.html
                           19
                                             Dr. Henderson is currently out of his office and is unable to provide an updated declaration
                           20
                                    at this time. The GEO Defendants are seeking the Court’s permission to file an updated declaration
                           21
                           22       when Dr. Henderson returns to his office, in advance of the hearing currently scheduled for

                           23       September 2, 2021. Dr. Henderson will also be available to provide live testimony at the hearing

                           24       on the instant motion.
                           25                Mitigation Plans
                           26
                                             The GEO Defendants will continue to comply with the provisions of their relevant ICE
                           27
                                    contract or service agreement, as well as the most recent ERO COVID-19 Pandemic Response
                           28
       Jones Walker LLP
201 S. Biscayne Blvd., Suite 2600
                                    {M1841124.1}                                      5                               3:20-cv-02731-VC
      Miami, Florida 33131
          305 679-5700
                                                                                                                  GEO Defendants’ Reply
                                       Case 3:20-cv-02731-VC Document 1136 Filed 08/11/21 Page 6 of 6



                              1     Requirements              (Version            6.0,            March              16,           2021)
                              2     https://www.ice.gov/doclib/coronavirus/eroCOVID19responseReqsCleanFacilities.pdf
                              3
                                            The GEO Defendants will continue to work with State and Local authorities to provide
                              4
                                    vaccinations to incoming detainees, who have not already been fully vaccinated, prior to their arrival
                              5
                                    at Mesa Verde.
                              6
                              7             The GEO Defendants will continue to strongly suggest that staff members become fully

                              8     vaccinated.

                              9             The GEO Defendants will continue to comply with Guidance on Management of
                           10
                                    Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities. This guidance
                           11
                                    includes a recommendation that individuals wear masks when they are indoors, even if they are fully
                           12
                                    vaccinated. The GEO Defendants will continue to provide detainees with masks and will strongly
                           13
                                    suggest that they wear them.
                           14
                           15               Conclusion

                           16               For the foregoing reasons, as well as the reasons included in the original motion [ECF 1082],
                           17       and the follow up notice [ECF 1104], the Court should modify the preliminary injunction to remove
                           18
                                    the population cap on dorms housing only vaccinated detainees.
                           19
                           20       DATED:         August 11, 2021                       JONES WALKER LLP

                           21                                                        By: /s/ David S. Weinstein
                                                                                         David S. Weinstein
                           22                                                            Attorneys for Respondents-Defendants
                                                                                         THE GEO GROUP, INC. and NATHAN
                           23                                                            ALLEN
                           24
                                    DATED:         August 11, 2021                       BURKE, WILLIAMS & SORENSEN, LLP
                           25
                                                                                     By: /s/ Susan E. Coleman
                           26                                                            Susan E. Coleman
                                                                                         Attorneys for Respondents-Defendants
                           27                                                            THE GEO GROUP, INC. and NATHAN
                                                                                         ALLEN
                           28
       Jones Walker LLP
201 S. Biscayne Blvd., Suite 2600
                                    {M1841124.1}                                 6                             3:20-cv-02731-VC
      Miami, Florida 33131
          305 679-5700
                                                                                                           GEO Defendants’ Reply
